       Case 6:20-cv-00036-RSB-BKE Document 54 Filed 10/20/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  STATESBORO DIVISION

WILLIAM NAVARRO CASTILLO,           )
                                    )
           Plaintiff,               )
                                    )
      v.                            )                       CV 620-036
                                    )
SGT. JOHNSON; OFFICER JACKSON;      )
UNIT MANAGER HUTCHENSON;            )
UNIT MANAGER SHARPE; WARDEN         )
JAMES DEAL; DEPUTY WARDEN           )
ADAMS; MS. SPELLS; UNIT MANAGER )
BOBBIT; OFFICER MS. LANE; OFFICER )
FNU McGLOHONE; MS. CHESTER; and )
UNIT MANAGER JOHNSON,               )
                                    )
           Defendants.              )
                                _________

                                            ORDER
                                            _________

       Objections to this Report and Recommendation must be filed by no later than

November 6, 2020, must specify each proposed finding of fact and conclusion of law to which

objection is made, must state the bases for each such objection, and must be served upon all

parties.   Failure to file objections by this deadline may result in this Report and

Recommendation becoming the opinion and order of the Court. Devine v. Prison Health

Servs., Inc., 212 F. App’x 890, 892 (11th Cir. 2006) (per curiam). Failure to object to any

proposed finding of fact or conclusion of law waives the right to challenge on appeal the district

court’s adoption of each such factual finding or legal conclusion. 11th Cir. R. 3-1. The Clerk
      Case 6:20-cv-00036-RSB-BKE Document 54 Filed 10/20/20 Page 2 of 2



will submit this Report and Recommendation together with any objections to United States

District Judge R. Stan Baker on November 9, 2020.

      Requests for extension of time to file objections shall be filed with the Clerk of Court

for consideration by the undersigned.        A party may not appeal this Report and

Recommendation directly to the United States Court of Appeals for the Eleventh Circuit.

Appeals may be made only from a final judgment.

      SO ORDERED this 20th day of October, 2020, at Augusta, Georgia.




                                             2
